    Case 14-13172-ref        Doc 93      Filed 02/05/19 Entered 02/05/19 16:28:33                Desc Notice
                                           of Hearing Page 1 of 1

                     UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF PENNSYLVANIA

In Re: Frederick Richard Reimert,
Jr. and Shannon L Reimert
          Debtor(s)                                  Case No: 14−13172−ref
                                                     Chapter: 13


                              NOTICE OF HEARING

                          To the debtor, the debtor's counsel, and any party in interest:

                    NOTICE is hereby given that a hearing will be held before the Honorable
                      Richard E. Fehling , United States Bankruptcy Judge to consider:

                       Objection filed by Frederick Richard Reimert Jr., Shannon L
                       Reimert to Certification of Default by Creditor Wells Fargo Bank,
                       N.A.

                                on: 3/7/19

                                at: 09:30 AM
                                in: Courtroom 1, Third Floor, The Madison, 400
                                Washington Street, Reading, PA 19601

                                                                                 For The Court
Date: 2/5/19                                                                     Timothy B. McGrath
                                                                                 Clerk of Court




                                                                                                             93 − 92
                                                                                                           Form 167
